Citation Nr: 0941195	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
lower gastrointestinal bleeding due to diverticulitis and 
colonic polyps.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from April 1952 to 
December 1953 and from January 1954 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Board hearing in August 2009, 
but he failed to appear for his scheduled hearing.  Thus, his 
request for a hearing is deemed to be withdrawn.  See 38 
C.F.R. § 20.704(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the September 1996 rating decision 
established service connection for hemorrhoids effective from 
May 16, 1996 and assigned a noncompensable rating.  The 
October 2005 rating decision which granted service connection 
for diabetes did not carry forward the service connected 
hemorrhoid disability on the rating codesheet, nor have any 
subsequent rating decisions fixed this omission.  Such matter 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The September 1996 rating decision by the RO denying the 
Veteran service connection for claimed lower gastrointestinal 
bleeding due to diverticulitis and colonic polyps, is final. 

2.  Additional evidence associated with the claims file since 
the September 1996 rating decision is cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for lower gastrointestinal bleeding due to 
diverticulitis and colonic polyps, and/or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a lower 
gastrointestinal bleeding due to diverticulitis and colonic 
polyps.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The RO provided notice to the Veteran in an October 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for service connection, to include the need to submit 
new and material evidence to reopen the claim, as well as 
advising the veteran of the basis for the prior denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
advised as to what information and evidence must be submitted 
by the Veteran, and the types of evidence that will be 
obtained by VA.  A March 2006 letter provided the Veteran 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability. This claim was last adjudicated in 
September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran to include service treatment records and post service 
treatment records.  Attempts to obtain treatment records from 
the VA Medical Center in Durham, North Carolina yielded a 
negative response.  Of record is a formal finding of 
unavailability for any medical records from the VA Medical 
Center in Durham, North Carolina, as well as for records from 
the Salisbury VA Medical Center for records prior to 1991.  
Also of record is June 1996 response from Fitzsimmons Army 
Hospital that they had no records pertaining to the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all 
the evidence submitted since the last final rating decision 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran originally submitted his claim for service 
connection for lower gastrointestinal bleeding due to 
diverticulitis and colonic polyps in May 1996.  The RO issued 
a decision in September 1996 denying the Veteran service 
connection.  The Veteran did not appeal that decision.  He 
submitted his application to reopen his claim for service 
connection in September 2005.

The September 1996 RO decision is the last final denial.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Evidence of record at the time of the September 1996 final 
decision included 
the Veteran's service treatment records, medical records from 
Womack Army Hospital, and VA treatment records dating from 
1992 to 1993.  The service treatment records indicated that 
the Veteran complained of rectal bleeding and blood in his 
stool in October 1953.  He was diagnosed with hemorrhoids, 
and underwent a hemorrhoidectomy in November 1953.  On his 
separation examination, he was clinically shown to have 
external hemorrhoid tags, but digital rectal examination was 
normal.  On the Report of Medical History completed by the 
Veteran at that time, he denied having intestinal problems 
and rectal disease.  The service treatment records did not 
indicate any other incidences of rectal bleeding, 
diverticulitis, or colonic polyps.  

Post service treatment records documented the Veteran's first 
incidence of lower gastrointestinal bleeding beginning in 
November 1986.  He was diagnosed with internal hemorrhoids 
and diverticulitis secondary to a large pedunculated polyp in 
the descending colon and.  Additional treatment records 
showed the Veteran had complaints of rectal bleeding since 
1982.  

VA treatment records from September 1992 to July 1993, which 
confirmed the Veteran's diverticulitis and colonic polyps 
diagnoses.

The September 1996 rating decision noted that service 
treatment records showed no findings regarding the claimed 
disability.  The RO denied the claim because the condition 
neither occurred in nor was caused by service.  

The evidence received after the September 1996 rating 
decision includes VA treatment records dating from 1992 to 
2001, private medical records and statements from the 
Veteran. These records reflect current treatment for his 
gastrointestinal condition.  

In his April 2007 substantive appeal the Veteran reiterated 
the history of his gastrointestinal bleeding in the early 
1980s.  He also indicated that he was seen "sometime" from 
1972 to 1975 at the Fitzsimmons Army Medical Center.  
However, in May 2007 he clarified that he was seen in June 
1973 to June 1975.  However, a request to Fitzsimmons Army 
Hospital in June 1996 yielded a response that there were no 
records.  That facility closed in 1999.  

While some of the evidence submitted is new, in that it was 
not previously of record, such evidence is not material.  
Specifically, the new evidence received shows an on-going 
current disability, a fact that existed at the time of the 
September 1996 denial.  This evidence does not address the 
fundamental reasons of the September 1996 denial; it does not 
address that his gastrointestinal disorder began in service 
or is otherwise linked to service.  The Veteran's notice of 
disagreement referenced that he had previously filed a claim 
for arthritis and that this arthritis complicates his 
colitis.  Such contention was raised in July 1996 and was 
before the RO at the time of the September 1996 decision.  

Therefore, the evidence received evidence since the September 
1996 rating decision is cumulative or redundant - that is to 
say, it confirms a fact already of record at the time of the 
September 1996 rating decision, or is otherwise not material 
as it fails to establish that his current gastrointestinal 
condition arose during service or is related to his military 
service.  Thus, new and material evidence has not been 
received and the Veteran's request to reopen his claim for 
service connection for lower gastrointestinal bleeding due to 
diverticulitis and colonic polyps must be denied.  
 

ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for lower 
gastrointestinal bleeding due to diverticulitis and colonic 
polyps is not reopened, and the appeal is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


